Citation Nr: 9924588	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded this case in December 1996.  As all 
requested remand action has been accomplished, to the extent 
possible, this case is now ready for disposition.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record does not 
show that the veteran currently has a diagnosis of PTSD 
etiologically related to events of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998 and as amended at 64 Fed. Reg. 117 (June 18, 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records reflect service from June 1970 
to August 1972, with prior service of more than one year and 
10 months.  The veteran is shown as having served in the 
Republic of Vietnam from January 21, 1969 to August 30, 1970, 
and from May 12, 1971 to February 14, 1972.  His military 
occupational specialty was Marine engineer.  The veteran was 
discharged under other than honorable conditions by reason of 
unfitness/drug abuse.  His discharge was later upgraded to 
honorable.  He is in receipt of medals and awards to include 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal with 60 Device.  Personnel records show 
service participation in campaigns to include the TET 
counteroffensive.  Service records reflect that the veteran's 
civilian occupation was truck driver.  

VA records dated in September 1973 reflect that the veteran 
was admitted to a drug treatment program.  He was noted to 
otherwise have no mental problems.

In August 1975, the veteran sustained a blow to his forehead 
from a truck tire rim.  He was not rendered unconscious.  
Skull films revealed a fracture of the frontal sinus.  
Neurologic examination was intact.  During hospitalization 
the veteran had complaints of persistent headaches.  

The RO first received a claim for VA benefits in July 1989.  
At that time the veteran claimed benefits based on a head 
injury in 1974, reporting severe headaches and blackouts.  He 
provided a statement setting out that in 1974 a truck tire 
exploded in his face, shattering his knee caps and his skull.  
He complained of a recent onset of severe headaches, dizzy 
spells, blackouts and leg cramps.  

In connection with private evaluation conducted in 
July/August 1989, the veteran denied alcohol or drug use.  
Examination revealed headaches, some memory difficulty and 
anxiety.  A report dated in July 1989 notes that after the 
1974 accident, the veteran underwent four separate facial 
surgeries, with plate insertion.  The veteran denied any loss 
of consciousness with the accident.  He also gave a family 
history to include one brother and one sister having mental 
disease.  The veteran complained of headaches, becoming 
continuous, with diplopia and some occasions of lost 
consciousness.  Mental status examination at that time was 
unremarkable.  The impressions were migraine and tension 
headaches, as well as sleep interruption and polyneuropathy.  
Other private records dated in June and July 1989 reflect 
complaints of headaches, reported by the veteran to have 
started after his 1974 accident.

In August 1989 the RO received a report dated in July 1989.  
The veteran described working with heavy equipment and 
indicated that he suffered from severe headaches and muscle 
spasm and weakness in his legs.  The report notes a prior 
history of a head injury with a metal plate in the veteran's 
skull.  A physician diagnosed incapacitating post traumatic 
headaches and noted that the veteran's present work capacity 
was limited.  

In an Office of Disability report dated in January 1990, 
J.L., M.D., a psychiatrist, noted a history of diagnosed a 
December 1983 onset of organic brain disorder/dementia.  Dr. 
J.L. agreed with the diagnosis but set the onset as of 
August 1989.  

A Social Security Administration (SSA) form dated in February 
1990 shows that the veteran was awarded benefits for dementia 
and borderline verbal intelligence, stated to have begun in 
August 1989.  A January 1990 report indicates that the 
veteran underwent craniocerebral trauma on August 28, 1975, 
with subsequent headaches.  The report indicated that 
headaches and polyneuropathy restricted the veteran from 
working around heights and moving machinery.  Associated 
records are contained in the claims file.  


A VA record dated in June 1990 reflects that the veteran 
underwent psychiatric consultation.  The diagnoses were a 
history of alcohol and polysubstance abuse; possible organic 
personality disorder and a history of cranial trauma with 
subsequent severe headaches and secondary mood alterations.  

Private evaluation was conducted in September 1990.  The 
report notes the veteran's complaints of headaches since 
injury in 1974.  Records dated through December 1990 continue 
to show complaints of and treatment for headaches.  

In June 1991, the RO received another VA Form 21-526 in which 
the veteran claimed benefits, reporting headaches, blackouts 
and memory loss.  He noted a head injury in 1974, with a 
plate in his head and indicated receipt of SSA benefits in 
March 1990.

In August 1991, the veteran presented for VA examination.  He 
complained of headaches and a loss of memory.  He gave a 
history of symptoms beginning after being hit with the rim of 
a truck tire in 1974.  The veteran gave very vague and poor 
answers to multiple simple questions related to his past such 
as when did the Vietnam War occur or the name of his ex-wife.  
He gave a poor history, stating that he did not know or did 
not remember.  The examiner noted that such seemed out of 
proportion to his general intellectual functioning and speech 
capabilities.  The impressions were chronic vascular 
headaches most likely related to the truck tire rim trauma.  
The examiner incorrectly noted such accident as having 
occurred while the veteran was in service.  Diagnoses also 
included syncopal spells, a moderate learning disability and 
poor intelligence.  Enclosed within the examination report is 
a November 1989 VA record showing psychologic evaluation 
wherein the veteran demonstrated a dull normal level of 
intelligence and reduced short term memory testing and 
dichotic listening testing.  The impression was dementia-like 
mental status , stated to apparently be a result of his 
injury by history.  Also shown is an impression of MDD (major 
or manic depressive disorder) by history, with continuing 
intense, brief spells of depression; behavioral symptoms and 
severe developmental dyslexia.

In July 1992, the veteran claimed entitlement to service 
connection for PTSD.

The veteran was treated as an inpatient at a VA facility in 
July 1992 with complaints of suicidal ideation.  He 
complained o f insomnia, depression, decreased energy, poor 
concentration and headaches.  The report notes a history of 
major depressive disorder as well as a past history of 
alcohol and polysubstance abuse and intravenous drug abuse.  
Diagnoses included major depressive disorder.  

In November 1992 the veteran presented for VA psychiatric 
examination.  The examiner noted that the veteran had a long 
history of antisocial personality traits, polysubstance 
abuse, depression and a history of head trauma with effects 
on cognitive behavior.  The veteran provided criteria for a 
conduct disorder based on his childhood history.  The 
examiner also noted that the veteran had been disciplined for 
drug problems after returning the United States from Vietnam 
and still in the military.  The veteran also gave a history 
of frequent in-service and continuing marijuana use, as well 
as post service use of alcohol and substances.  The veteran 
reported an onset of mood swings, marked irritability, low 
moods and headaches since his 1975 injury.  He reported a 
five-year history of Vietnam nightmares.  The examiner also 
noted other relevant diagnoses in the record.  The examiner 
noted that the veteran had difficulties with depression mood 
swings that clearly predated his difficulties with recurrent 
nightmares.  The examiner noted that the veteran reported 
appropriate symptoms to qualify for PTSD but stated that "it 
is not clear to me that this is indeed the clinical 
presentation in this case."  Diagnoses were a history of 
polysubstance abuse; history of head trauma with possible 
organic personality disorder; history of PTSD; and antisocial 
personality disorder.  

VA outpatient treatment records dated from October 1992 to 
March 1993 reflect diagnoses of PTSD as well as an organic 
personality disorder.  In January 1993 the veteran reported 
that he assaulted his spouse during his sleep.  He stated 
that he had PTSD symptoms prior to his injury but was never 
previously assaultive.  He indicated that his assaultiveness 
was always or almost always associated with Vietnam combat 
nightmares.  He also complained of severe distrustfulness, 
hypervigilance, scanning for the enemy, being overreactive to 
loud noises and having occasional flashbacks.  In an October 
1992 note, a physician noted that the veteran did appear to 
have some bonafide PTSD symptoms but that there was "some 
overlap between these and brain injury sequellae." 

In April 1993, the veteran reported for VA examination.  He 
complained of having bad dreams about Vietnam several times 
per week.  He reported that he was afraid of going outside 
because someone might hit him.  Diagnoses were organic 
personality disorder, a history of polysubstance abuse and an 
antisocial personality disorder.  The examiner stated that 
the veteran's primary difficulty was an organic personality 
syndrome.  The examiner stated that the veteran did have some 
symptoms of PTSD but not enough to warrant a current 
diagnosis.

In a questionnaire completed in April 1993, the veteran 
reported assignment to Vietnam with a Transportation division 
in 1969 and indicated that he also had a second tour but did 
not remember the unit with which he was assigned.  He 
described his duty assignment as on watercraft, moving 
supplies and personnel up and down the waterways and being 
under ambush conditions.  He described that the boat he was 
on would take hits and that some of his buddies would receive 
wounds.  He described arriving for his second tour and stated 
that that same day a group of troops were blown up by a booby 
trap , sending bodies all over.  He reported that he assisted 
in the clean up.  He also reported that on one trip two of 
his buddies were killed.  He reported that one was named 
Steve and that he did not remember the other name.  He 
reported being hit with shrapnel in his back from a hand 
grenade.  He complained of nightmares, depression , mood 
swings and being defensive with loud noises.  VA records 
dated in July 1993 include note of PTSD and organic 
personality disorder.

In September 1993, the veteran was hospitalized at the VA on 
a volunteer basis.  Noted diagnoses upon admission included 
PTSD.  The veteran reported that he presented in order to go 
to the PTSD program. He complained of having flashbacks and 
nightmares of Vietnam.  The veteran reported that some times 
while in Vietnam he would have to fire on Vietcong troops.  
He reported seeing pilots downed and trapped inside 
helicopters and related participation in several rescues, 
including one where the pilot had a snake wrapped around him.  
The veteran also reported using alcohol and heroin during 
service.  He stated that on his second tour he saw a truck 
explode and then indicated that he helped to pick up the body 
parts that were scattered everywhere.  He reported that 
recall was difficult for him due to the serious head injury 
he sustained in 1974.  Mental status examination revealed 
that the veteran "appeared markedly vague in his recall of 
specific details about Vietnam, such as places, dates and 
names.  The impression was that the veteran did not meet the 
criteria for a diagnosis of combat-related PTSD as his 
"description of stressors appears fabricated, and he gives 
few symptoms of PTSD."  The examiner further noted that the 
veteran's symptoms "appear more related to the sequelae of 
closed head injury."  

A March 1997 Form SSA-833, reflects a determination to 
continue benefits for disability that began in August 1989; 
the diagnoses shown were PTSD with depression and organic 
personality disorder secondary to head trauma.

The record contains VA psychiatric outpatient clinic 
notations for the period February 1995 to May 1998.  Those 
records show that the veteran reported and attributed his 
increased irritability to his severe headaches.  His affect 
was full to examination; his mood neutral.  Axis 1 diagnoses 
included PTSD, as well as organic personality disorder 
secondary to a severe head trauma.  Also noted were post-
traumatic type, migraine headaches.  In May 1998, the veteran 
complained of worsening severe repeated awaking from 
nightmares.  He also complained of crowd avoidance and a 
decrease in energy and general interests.  The notation 
states "[c]ondition possibly aggravated by chronic cervical 
pain.."  Pertinent to his nightmares, the veteran stated 
that some were about war and a variety of incidents that 
actually occurred on Mekong Delta, and others also about 
Vietnam and combat, but "so far as he knows not related to 
factual memory."  The veteran reported smoking marijuana 
daily.  Throughout the above period, the precipitating 
stressor under Axis IV was "problem with employment."


In February 1998, the veteran presented for VA examination.  
He complained of decreased energy secondary to multiple 
medical problems.  The veteran also complained of poor 
concentration and poor memory.  He gave a past history of two 
suicide attempts by overdose.  The veteran reported 
experiencing nightmares, ranging from vague paranoia of 
people trying to hurt or kill his family, to nightmares about 
Vietnam experiences.  The veteran related an incident wherein 
he was in a military bar when a young Vietnamese girl walked 
in with hand grenades tied around her body and detonated 
them.  He stated that he and a few others escaped through a 
window without being injured.  The veteran stated that he was 
able to watch war movies and talk about them and indicated 
that he had been renowned for his storytelling ability 
relevant to service experiences.  The Axis I diagnoses was 
mood disorder secondary to head injury and marijuana abuse.  
The examiner stated that the veteran did not meet the 
criteria for PTSD as "he does not have any significant 
avoidant stimuli for that category."  The examiner 
acknowledged that the veteran had multiple traits for PTSD 
and that further worsening of such symptoms might indicate an 
appropriate diagnosis at some point in the future.

In August 1998, the veteran presented for VA psychiatric 
examination.  That examination was performed by the same 
physician who examined the veteran in February 1998; that 
examiner noted that the veteran's symptoms had not changed 
significantly since that time except that the veteran 
complained of increased sleep problems.  The VA examiner 
noted PTSD symptoms, to include paranoia, nightmares and 
intrusive thoughts.  The examiner stated that the veteran's 
nightmares related to an incident which the veteran was not 
able to date, involving a Vietnamese girl detonating hand 
grenades in a bar.  The examiner noted that the veteran did 
not have any voidant behavior.  The examiner included 
notation of the veteran's 1974 head trauma.  No diagnosis of 
PTSD was offered.


Analysis

On the facts of this case, the Board finds that the veteran 
satisfied his initial burden of submitting a well-grounded 
PTSD claim because he has submitted medical evidence showing 
PTSD diagnoses that have plausibly been related by competent 
professionals to his history of stressful service events.  
The veteran's statements are presumed credible for the 
purpose of establishing a well-grounded claim.  The Board is 
also satisfied that all relevant and available facts have 
been properly developed.  The veteran has been examined by 
the VA on multiple occasions in connection with his claim and 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  The Board thus finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (June 18, 1999).  


In this case, the Board does not arrive at a discussion of 
stressor confirmation.  Rather, the denial is based on the 
fact that the competent and probative evidence of record 
shows that the veteran does not meet the diagnostic criteria, 
as set out in DSM-IV, for a current diagnosis of PTSD.  A 
claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The Board notes as significant the fact that in 1973, while 
admitted to a drug treatment program, the veteran was noted 
to have no mental problems.  The post-service record shows 
that the veteran experienced symptoms to include headaches 
and memory difficulty subsequent to an injury with a tire rim 
in 1975.  He subsequently developed persistent complaints of 
headaches, and later dizzy spells, memory difficulties and 
anxiety.  The records is replete with diagnoses of organic 
brain disorder/dementia and other mental/neural problems that 
have been attributed to such injury.  In fact, SSA records 
reflect an initial assignment of benefits based on such.  
Although the continuation of SSA benefits lists PTSD as a 
primary diagnosis, the basis for change in diagnosis is 
unclear and unsupported by the medical evidence of record.

The Board continues to note that VA examination in August 
1991 failed to result in a diagnosis of PTSD.  Rather, the 
examiner's impression was that the veteran suffered from a 
dementia-like mental status, stated to be a result of his 
prior injury.  The examiner also indicated a major or manic 
depressive disorder but did not relate such to service or 
service-related stressful incidents.  The veteran did not 
report problems related to his military experiences in 
connection with that examination or in connection with prior 
examinations and evaluations of record.  Other medical 
records reflect the veteran's problems with alcohol and 
substance abuse post service.  For many years after service 
the medical evidence is consistent in noting symptoms and 
findings attributable to the veteran's head injury, without 
any diagnosis of PTSD.  

In November 1992 a VA examiner considered the veteran's 
history, to include his report of having nightmares about 
Vietnam for a five-year period.  That examiner indicated that 
despite the veteran's report of symptoms appropriate to PTSD, 
that it was not clear that PTSD was the clinical presentation 
appropriate to the veteran.  In April 1993, a VA examiner 
again acknowledged that the veteran reported PTSD symptoms; 
however, that examiner opined that such symptoms were not 
enough to warrant a diagnosis of PTSD.  The two most recent 
reports of VA examination, dated in February and August 1998, 
were prepared by the same VA examiner.  That examiner 
considered the veteran's entire medical history and reviewed 
the claims file.  On both occasions, the examiner determined 
that the veteran did not meet the criteria for a PTSD 
diagnosis.  

In this case, the claims file does contain VA outpatient 
notations of PTSD or PTSD by history.  Such and other VA 
medical reports do not reflect that assessments of PTSD were 
the result of comprehensive psychiatric examination and 
consideration of the entire evidentiary record.  In October 
1992, one physician noted the overlap between the veteran's 
PTSD symptoms and his brain trauma sequelae.  Records dated 
from February 1995 to May 1998 show that the veteran 
complained of increased irritability, but reportedly related 
to his severe headaches.  Records also reflect notations of 
an organic personality disorder secondary to past severe head 
trauma.  Also, VA outpatient records show a precipitating 
stressor of problems with employment as opposed to wartime 
experiences.  Cf. Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998) wherein the Court held that an Axis IV assessment of 
"Military Life" constituted a determination by the 
examining physician that service was an "etiologically 
significant psychosocial stressor contributing to conditions 
reported on Axis I and Axis II of the examination report."

The VA examinations of record are shown to have been based on 
a comprehensive overview of the claims file and consideration 
of the veteran's complete medical history as opposed to mere 
outpatient or clinical notations of PTSD or a history of PTSD 
that appear to be based on the veteran's history.  The VA 
examinations of record are entirely consistent in failing to 
establish a current diagnosis of PTSD, despite acknowledging 
PTSD symptomatology and the veteran's claimed stressors.  
Furthermore, such examinations, as well as the preponderance 
of other competent evidence in the claims file, note that the 
veteran has varying neuropsychiatric symptoms consistently 
related to a nonservice-related head injury.

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  (The concurring opinion goes further and 
states that the case also holds that where there is an 
"unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In this case, 
the Board is not questioning the adequacy of the veteran's 
stressors.  The VA examiners conducting the examinations in 
this case considered the veteran's history of stressful 
incidents.  Despite such, they did not diagnosis PTSD.  Also, 
none of the PTSD notations contained in outpatient records 
have been related to the veteran's military service.  As 
pointed out above, the psychologic stressor identified in 
available VA reports pertains to employment.

In conclusion, there is no clear, probative diagnosis of PTSD 
shown to be related to military stressors in the current 
record.  The preponderance of the evidence shows that the 
veteran has neuropsychiatric problems other than PTSD.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

